Title: To James Madison from Reuben Humphreys, 10 September 1815
From: Humphreys, Reuben
To: Madison, James


                    
                        
                            Sir
                        
                        Washingto⟨n⟩ City September 10th. 1815
                    
                    I beg leave to inform that I wish a continuance in Service haveing selected Arms for a profession and believeing my pretentions as great as many who are Retained I am prompted to solicit your favor by giveing me a place in the Army A favor I shall feel greatfull for. I have the honor to be Verry Respectfully sir your most Obt. Sevt.
                    
                        Reuben HumphreysLieut late 13th. Infty.
                    
                